COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 PETER I. SHAH,                                   §             No. 08-22-00133-CV

                               Appellant,         §                Appeal from the

 v.                                               §          143rd Judicial District Court

 MAPLE ENERGY HOLDINGS, LLC,                      §            of Reeves County, Texas

                               Appellee.          §           (TC# 22-03-24342-CVR)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for lack of jurisdiction. We therefore dismiss the appeal for lack of jurisdiction. We

further order Appellant pay all costs of this appeal, and this decision be certified below for

observance.

       IT IS SO ORDERED THIS 16TH DAY OF AUGUST, 2022.



                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.